Case 4:19-cv-04082-SOH Document 24                Filed 05/29/20 Page 1 of 1 PageID #: 104



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


DENISE MITTS                                                                           PLAINTIFF


v.                                    Case No. 4:19-cv-4082


YOALMO HERNANDEZ;
LIGHTNING LOGISTICS, LLC;
JOHN DOE ENTITIES 1-5; and
JOHN DOE                                                                           DEFENDANTS


                                             ORDER

       Before the Court is a Stipulation of Dismissal with Prejudice. ECF No. 23. The parties

state that they have reached a settlement and stipulate that Plaintiff’s claims against Defendants

should be dismissed with prejudice, with each party to bear its own costs and attorneys’ fees. Thus,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff’s complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction to vacate this order and to reopen this action

upon cause shown that the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 28th day of May, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
